Case: 15-14385     Date Filed: 02/08/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-14385
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:14-cv-80866-DMM



EAST OKEECHOBEE PALMS, LLC,
a Florida limited liability company,
LAKESIDE PALM BEACH EAST MHP, LLC,
a New York limited liability company,

                                                 Plaintiffs - Appellants,


                                      versus

RICHARD KELLAM,
an individual,
ARCAP LC,
a Virginia limited liability,
LAKESIDE AGENCY,
a Virginia D/B/A,
COMPANY MANAGER LC,

                                                 Defendants - Appellees.
              Case: 15-14385     Date Filed: 02/08/2016   Page: 2 of 2


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (February 6, 2016)

Before TJOFLAT, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      The District Court on February 23, 2015, entered an order dismissing

appellants’ amended complaint for lack of personal jurisdiction. Doc. 47. On

August 28, 2015, the court denied appellants’ motion for relief filed pursuant to

Rules 59(a)(2) and (e) and Rules 60(b)(3) and (6) of the Federal Rules of Civil

Procedure. Doc. 57. Appellants appeal both orders. Doc. 58.

      We find no error in the District Court’s order dismissing that amended

complaint for lack of personal jurisdiction or its order denying relief under Rules

59 and 60.

      AFFIRMED.




                                          2